DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species 1; figures 1-5
Species 2; figures 6-7.
 The species are independent or distinct because each have different features as shown in the figures and described in the specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each would require a distinct search such as separate keyword searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jae Kim on 3/22/2022 a provisional election was made without traverse to prosecute the invention of species 2, claims 1-4 and 8-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-7 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to because the drawings are dark making features hard to see.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 1 the claim reads “screws… are threadedly coupled to the vertebra.” This is positively claiming the vertebra. The claims should be amended to read “couplable” or “capable of being coupled to” to not claim the body.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindemann et al (US pub 2005/0283152).
With respect to claim 1, Lindemann discloses a spinal plate system (see figs 1, 3 and 5 below) for intervertebral body fixation comprising: a fixing plate (fig 1, 20) having a plurality of first fastening holes (fig 1, 21) formed through a surface thereof; a plurality of screws (fig 5, 70), which are respectively inserted into the plurality of first fastening holes and are threadedly coupled to a vertebra (fig 5 and abstract); and a locking rivet (fig 1, 30 and 50), which is disposed adjacent to the plurality of fastening holes (fig 1) and which comes into contact with first ends of the plurality of screws so as to hold the plurality of screws (Fig 5, right side is shown in the holding position), the locking rivet including an elastic portion (fig 1, 50, paragraph 14, “ring 50 is resilient and changes shape between an original shape that extends over an aperture 21 to prevent screw back-out, and a deflected shape that allows insertion and removal of the screw from the aperture”), which is elastically deformed (Fig 5, left screw is elastically deforming 50) by the plurality of screws when the screws are inserted into the fixing plate and which is elastically restored (Fig 5, right screw the elastic portion is restored) after the screws are completely inserted to a predetermined depth. With respect to claim 2, Lindemann discloses wherein the locking rivet is disposed  between at least two first fastening holes (fig 1, 30 and 50 are between each pair of holes). With respect to claim 3, Lindemann discloses wherein the fixing plate has a second fastening hole (Fig 1, 22)into which the locking rivet is inserted, and wherein the locking rivet includes: an engagement portion (fig 3, 34) rotatably fitted in the second fastening hole; and a locking portion (fig 3, 31) coupled .


    PNG
    media_image1.png
    804
    778
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10064666 B2 discloses a plate with a locking rivet and elastic portion
US 20170196606 A1 discloses a plate with a locking rivet and elastic portion
US 9381093 B1 discloses a plate with a locking rivet and elastic portion 

US 20120065690 A1 discloses a plate with an elastic portion 
US 20110029023 A1 discloses a plate with an elastic portion
US 6793658 B2 discloses a plate with a locking rivet an elastic portion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         	/NICHOLAS J PLIONIS/               Primary Examiner, Art Unit 3773